Ingraham, P. J. (dissenting):
I dissent. I think that section 76 of the Tenement House Law (Consol. Laws, chap. 61; Laws of 1909, chap. 99)* which imposes an obligation upon the owner of premises to keep a proper light burning in the public hallways, etc., *591means just what it says, that it is the owner of the property upon whom the obligation is imposed, and not an agent or other person in possession of the property. The fact that in other sections of the statute, as in section 140,* duties are imposed upon owners, lessees or other persons having control of a tenement house, tends to show, I think, that the Legislature did not intend to impose upon the lessee or person having charge, of the house this obligation, but restricted it to the owner as distinguished from an agent, lessee or person having charge of the house.
Now, the owner of a house holds a definite legal relation to the property, and it is upon such an owner that the statute imposed the obligation, and to charge a defendant with negligence for failing to obey this provision of the statute there must be direct proof of ownership. It is not sufficient to prove that the defendant rented the house, employed janitors and others to keep the house in condition, or receive the rent; ¡and that is the only relation to the house that the testimony in this case shows that the defendant had.
I think the judgment should be affirmed.
Laughlin, J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.

 Since amd. by Laws of 1911, chap. 388.— [Rep.


 Since amd. by Laws of 1913, chap. 598.— [Rep.